DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent June 12, 2018, claim(s) 1-20 are pending in this application; of these claims 1 is in independent form.

Information Disclosure Statement
	The Information Disclosure Statement(s) sent 30 July 2018, October 4, 2018, 7 February 2019, 1 July 2020, 1 September 2020, 16 October 2020, and 11 May 2021 is/are acknowledged and the references contained therein have been considered by the Examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
See, for example, Applicant’s Specification at page 94, 95, 117, 118, 201, 131, 139, and 140.
Claim Objections
Claims  are objected to because of the following informalities:

In claim 2, lines 5-6, the claim recites “the tumor-promoting immune microenvironment group” which is the first instance of the phrase, and should be amended to recite “a tumor-promoting immune microenvironment group.”
In claim 2, line 6, the claim recites “the anti-tumor immune microenvironment group” which is the first instance of the phrase, and should be amended to recite “an anti-tumor immune microenvironment group.”
In claim 2, line 7, the claim recites “the angiogenesis group” which is the first instance of the phrase, and should be amended to recite “an angiogenesis group.”
In claim 2, line 7, the claim recites “the fibroblasts group” which is the first instance of the phrase, and should be amended to recite “a fibroblasts group.”
In claim 5, lines 2-3, the claim recites “the proliferation rate group” which is the first instance of the phrase, and should be amended to recite “a proliferation rate group.”
In claim 5, line 3, the claim recites “the P13K/AKT/mTOR signaling group” which is the first instance of the phrase, and should be amended to recite “a P13K/AKT/mTOR signaling group.”
In claim 5, line 3, the claim recites “the RAS/RAF/MEK signaling group” which is the first instance of the phrase, and should be amended to recite “a RAS/RAF/MEK signaling group.”

In claim 5, line 4, the claim recites “the tumor suppressors group” which is the first instance of the phrase, and should be amended to recite “a tumor suppressors group.”
In claim 5, line 4, the claim recites “the metastasis signature group” which is the first instance of the phrase, and should be amended to recite “a metastasis signature group.”
In claim 5, line 5, the claim recites “the anti-metastatic factors group” which is the first instance of the phrase, and should be amended to recite “an anti-metastatic factors group.”
In claim 5, line 5, the claim recites “the mutation status group” which is the first instance of the phrase, and should be amended to recite “a mutation status group.”
In claim 5, lines 11-12, the claim recites “the antigen presentation group” which is the first instance of the phrase, and should be amended to recite “an antigen presentation group.”
In claim 5, line 12, the claim recites “the cytotoxic T and NK cells group” which is the first instance of the phrase, and should be amended to recite “a cytotoxic T and NK cells group.”
In claim 5, line 12, the claim recites “the B cells group” which is the first instance of the phrase, and should be amended to recite “a B cells group.”

In claim 5, lines 12-13, the claim recites “the checkpoint inhibition group” which is the first instance of the phrase, and should be amended to recite “a checkpoint inhibition group.”
In claim 5, line 13, the claim recites “the Treg group” which is the first instance of the phrase, and should be amended to recite “a Treg group.”
In claim 5, line 13, the claim recites “the MDSC group” which is the first instance of the phrase, and should be amended to recite “an MDSC group.”
In claim 5, lines 13-14, the claim recites “the granulocytes group” which is the first instance of the phrase, and should be amended to recite “a granulocytes group.”
In claim 5, line 14, the claim recites “the cancer associated fibroblasts group” which is the first instance of the phrase, and should be amended to recite “a cancer associated fibroblasts group.”
In claim 5, line 14, the claim recites “the angiogenesis group” which is the first instance of the phrase, and should be amended to recite “an angiogenesis group.”
In claim 5, lines 14-15, the claim recites “the tumor-promotive immune group” which is the first instance of the phrase, and should be amended to recite “a tumor-promotive immune group.”

In claim 8, line 3, the claim recites “the P13K/AKT/mTOR signaling group” which is the first instance of the phrase, and should be amended to recite “a P13K/AKT/mTOR signaling group.”
In claim 8, line 3, the claim recites “the RAS/RAF/MEK signaling group” which is the first instance of the phrase, and should be amended to recite “a RAS/RAF/MEK signaling group.”
In claim 8, lines 3-4, the claim recites “the receptor tyrosine kinases expression group” which is the first instance of the phrase, and should be amended to recite “a receptor tyrosine kinases expression group.”
In claim 8, line 4, the claim recites “the growth factors group” which is the first instance of the phrase, and should be amended to recite “a growth factors group.”
In claim 8, line 4, the claim recites “the tumor suppressors group” which is the first instance of the phrase, and should be amended to recite “a tumor suppressors group.”
In claim 8, lines 4-5, the claim recites “the metastasis signature group” which is the first instance of the phrase, and should be amended to recite “a metastasis signature group.”
In claim 8, line 5, the claim recites “the anti-metastatic factors group” which is the first instance of the phrase, and should be amended to recite “an anti-metastatic factors group.”

In claim 8, lines 11-12, the claim recites “the cancer associated fibroblasts group” which is the first instance of the phrase, and should be amended to recite “a cancer associated fibroblasts group.”
In claim 8, line 12, the claim recites “the angiogenesis group” which is the first instance of the phrase, and should be amended to recite “an angiogenesis group.”
In claim 8, line 12, the claim recites “the MHCI group” which is the first instance of the phrase, and should be amended to recite “an MHCI group.”
In claim 8, line 12, the claim recites “the MHCII group” which is the first instance of the phrase, and should be amended to recite “an MHCII group.”
In claim 8, line 12, the claim recites “the MHCII group” which is the first instance of the phrase, and should be amended to recite “an MHCII group.”
In claim 8, lines 12-13, the claim recites “the coactivation molecules group” which is the first instance of the phrase, and should be amended to recite “a coactivation molecules group.”
In claim 8, line 13, the claim recites “the effector cells group” which is the first instance of the phrase, and should be amended to recite “an effector cells group.”
In claim 8, line 13, the claim recites “the NK cells group” which is the first instance of the phrase, and should be amended to recite “an NK cells group.”

In claim 8, line 14, the claim recites “the T cells group” which is the first instance of the phrase, and should be amended to recite “a T cells group.”
In claim 8, line 14, the claim recites “the B cells group” which is the first instance of the phrase, and should be amended to recite “a B cells group.”
In claim 8, line 14, the claim recites “the M1 signatures group” which is the first instance of the phrase, and should be amended to recite “an M1 signatures group.”
In claim 8, line 14, the claim recites “the Th1 signature group” which is the first instance of the phrase, and should be amended to recite “a Th1 signature group.”
In claim 8, lines 14-15, the claim recites “the antitumor cytokines group” which is the first instance of the phrase, and should be amended to recite “an antitumor cytokines group.”
In claim 8, line 15, the claim recites “the checkpoint inhibition group” which is the first instance of the phrase, and should be amended to recite “a checkpoint inhibition group.”
In claim 8, line 15, the claim recites “the Treg group” which is the first instance of the phrase, and should be amended to recite “a Treg group.”
In claim 8, line 15, the claim recites “the MDSC group” which is the first instance of the phrase, and should be amended to recite “an MDSC group.”

In claim 8, line 16, the claim recites “the M2 signature group” which is the first instance of the phrase, and should be amended to recite “an M2 signature group.”
In claim 8, line 16, the claim recites “the Th2 signature group” which is the first instance of the phrase, and should be amended to recite “a Th2 signature group.”
In claim 8, lines 16-17, the claim recites “the protumor cytokines group” which is the first instance of the phrase, and should be amended to recite “a protumor cytokines group.”
In claim 8, line 17, the claim recites “the complement inhibition group” which is the first instance of the phrase, and should be amended to recite “a complement inhibition group.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are indefinite because at line 6 of independent claim 1 embodiments of obtaining RNA expression data or whole exome sequencing (WES) data are recited, but the process of claim 1 only uses RNA expression data. It is not clear how an embodiment of obtaining only whole exome sequencing data can be used in the claimed subject matter. For the purpose of examination claim 1 has been interpreted to obtain and use only RNA expression data. Claim 20 uses WES data for different purposes than the analysis steps of claim 1 and is therefore included in this rejection.
Claims 1-20 are indefinite because at line 7 of independent claim 1 RNA expression data is obtained from a subject and it is not clear if the subject must be among the plurality of subjects recited in line 27 of claim 1.
Claims 1-20 are indefinite because independent claim 1 recites at lines 13-14 a step of identifying particular MF profile cluster with which to associate the MF profile for the subject. It is not clear how an MF profile of a subject can be associated with an MF profile. It is not clear if the particular levels of gene expression in the MF profile of the subject are analyzed for matching levels of gene expression in the MF profiles determined from the plurality of subjects. It is not clear if an MF profile cluster includes only the identity of genes in the cluster or any 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 15, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) various specific steps of obtaining information and making determinations and identifications, which are mental processes.  This judicial exception is not integrated into a practical application because the additional elements individually and in combination are a general purpose computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because using a general purpose computer to analyze DNA to provide sequence information has been recognized by the courts as well-understood, routine, and conventional (Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546).
	Claims 2-10, 15, 16, and 18-20 are rejected because they limit the abstract idea itself.
Note that the claims that are directed to problem-solving user interfaces (i.e., claim 17) and/or specific therapeutics or prophylactics (i.e., claims 11-14) are not rejected in this Office Action after considering 35 U.S.C. § 101.  The user interface described in claim 17 is directed to solving the problem of managing multiple sets of gene expression data for complex cancer treatments involving personalized medicine.  The Examiner interprets claims 11-13 to involve a specific therapy because the details of the abstract idea make it clear that the therapy is directed to personalized cancer treatment.  Claims 15 is also a specific therapy because the cancer-specific therapies are expressly recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0100201 A1 (“Garraway”).
	As to claim 1, Garraway teaches a system, comprising:
at least one computer hardware processor (Garraway Para [0016]: using an implicit computer for deconvolution algorithms); and
at least one non-transitory computer-readable storage medium storing processor-executable instructions (Garraway Para [0016]: using an implicit computer for deconvolution algorithms) that, when executed by the at least 
obtaining RNA expression data (Garraway Para [0013]: determining expression signatures using RNA-seq data) and/or (by broadest reasonable interpretation “and/or” is interpreted as “or”; since the elements are claimed in the alternative, only on element needs to be mapped) whole exome sequencing (WES) data for a biological sample from a subject (this element is claimed in the alternative and does not need to be mapped; nevertheless see Garraway Para [0095]: comparing RNA-seq data to whole-exome sequencing);
determining a molecular-functional (MF) profile for the subject at least in part by determining (Garraway Para [0013]: determining expression signatures associated with tumors), using the RNA expression data (Garraway Para [0013]: the expression signatures from RNA expression data derived from RNA-seq), a gene group expression level for each gene group in a set of gene groups (Garraway Para [0013]: expression signatures for groups of genes, including the group of genes in Garraway Para [0053]), the set of gene groups comprising gene groups associated with cancer malignancy (Garraway Para [0053]: determining whether there is increased expression of cancer genes in the group including MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6; Garraway Para [0049]: a group of genes having increased expression in PTEN; Garraway Para [0602]: expression analysis of a group of genes including AXL, PDGFRB, and MET; Garraway Para [0049]: analyzing expression of a group of genes including CTNNB1 and PTEN) and different gene groups associated with cancer microenvironment (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including HLA-DOB, CD28, and CD86; Garraway Para [0569]: determining cytotoxic T cell levels based on CD3D, CD3E, and CD3G; Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD19, MS4A1, CD79A, CD79B, BLK, and CD22; Garraway Para [0086]: gene signatures indicative of a microenvironment with T-cell exhaustion including CCL3 and CD27; Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG3; Garraway Para [0616] and Table 12: genes preferentially expressed by Tregs including FOXP3, TNFRSF1B, and CTLA4; Garraway Para [0567] and Table 15: gene expression correlation patterns with a variety of immune cells, including the genes CCL2, CYBB, and CD33; Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248; Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1; Garraway Para [0017]: gene signatures for expression of immune-related genes including CD46, CD55, and CFI); and
identifying, from among multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject (Garraway Para [0016]: teaches diagnosing, from among multiple possible gene-signature diagnoses, a gene-signature diagnosis for a patient’s gene expression data), the MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples (Garraway Para [0016]: gene signatures associated with inflamed conditions and conditions associated with various blood cells found in blood vessels) and/or (by broadest reasonable interpretation “and/or” is interpreted as “or”; since the elements are claimed in the alternative, only on element needs to be mapped) inflamed and fibroblast-enriched biological samples (this element is claimed in the alternative and does not need to be mapped; nevertheless Garraway Para [0016] teaches that the genes signature can be diagnosed as having cancer associated fibroblasts in a patient with inflammatory cancer),
a second MF profile cluster associated with inflamed and non-vascularized biological samples (Garraway Para [0016]: gene signatures associated with inflammatory diseases that are not cancer) and/or (by broadest reasonable interpretation “and/or” is interpreted as “or”; since the elements are claimed in the alternative, only on element needs to be mapped) inflamed and non-fibroblast-enriched biological samples (this element is claimed in the alternative and does not need to be mapped; nevertheless Para [0016] teaches inflammatory diseases that are not limited to those conditions having cancer associated fibroblasts),
a third MF profile cluster associated with non-inflamed and vascularized biological samples  (Garraway Para [0016]: gene signatures associated with Para [0016] teaches diseases having altered immunological states and associated with various blood cells found in blood vessels) and/or (by broadest reasonable interpretation “and/or” is interpreted as “or”; since the elements are claimed in the alternative, only on element needs to be mapped) non-inflamed and fibroblast-enriched biological samples (this element is claimed in the alternative and does not need to be mapped; nevertheless, Para [0016] teaches diseases having altered immunological states that have cancer associated fibroblasts), and
a fourth MF profile cluster associated with non-inflamed and non-vascularized biological samples (Garraway Para [0016]: gene signatures in a samples associated with an infection) and/or (by broadest reasonable interpretation “and/or” is interpreted as “or”; since the elements are claimed in the alternative, only on element needs to be mapped) non-inflamed and non-fibroblast-enriched biological samples (this element is claimed in the alternative and does not need to be mapped; nevertheless, Garraway Para [0016]: gene signatures in a samples associated with an infection),

determining a plurality of MF profiles for a respective plurality of subjects using RNA expression data obtained from biological samples from the plurality of subjects (Garraway Para [0016]: teaches diagnosing, from among multiple possible gene-signature diagnoses, a gene-signature diagnosis for a patient’s gene expression data), each of the plurality of MF profiles containing a gene group expression level for each gene group in the set of gene groups (Garraway Para [0013]: the molecular profiles determined by analyzing RNA-seq expression groups); and
clustering the plurality of MF profiles to obtain the MF profile clusters (Garraway Para [0016]: using a deconvolution algorithms to determine signatures using the groups of RNA-seq data).

As to claim 2, Garraway teaches the system of claim 1,
wherein the gene groups associated with cancer malignancy is the tumor properties group (Garraway Para [0053]: a group of genes including:  MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6); and wherein determining the MF profile for the subject (Garraway Para [0013]: expression signatures associated with tumors)  comprises determining a gene group expression level for the tumor properties group (Garraway Para [0053]: determining whether there is increased expression of these genes in the group including MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6); and/or (by broadest reasonable interpretation “and/or” is interpreted as “or”; since the elements are claimed in the alternative, only one element needs to be mapped)
wherein the gene groups associated with cancer microenvironment are (because the element above uses the term “and/or” the elements have been claimed in the alternative and do not need to be mapped) the tumor-promoting immune microenvironment group (Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG3), the anti-tumor immune microenvironment group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including HLA-DOB, CD28, and CD86), the angiogenesis group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1), and the fibroblasts group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248); and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the tumor-promoting immune microenvironment group (Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG3), the anti-tumor immune microenvironment group  (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including HLA-DOB, CD28, and CD86), the angiogenesis group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1), and the fibroblasts group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248).

As to claim 3, Garraway teaches the system of claim 2, wherein the gene groups associated with cancer malignancy (Garraway Para [0013]: expression signatures associated with tumors) comprise at least three genes from the following group:
the tumor properties group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, MKNK2, ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, PDGFRB, NGF, CSF3, CSF2, FGF7, IGF1, IGF2, IL7, FGF2, TP53, SIK1, PTEN, DCN, MTAP, AIM2, RB1, ESRP1, CTSL, HOXA1, SMARCA4, SNAI2, TWIST1, NEDD9, PAPPA, HPSE, KISS1, ADGRG1, BRMS1, TCF21, CDH1, PCDH10, NCAM1, MITF, APC, ARID1A, ATM, ATRX, BAP1, BRAF, BRCA2, CDH1, CDKN2A, CTCF, CTNNB1, DNMT3A, EGFR, FBXW7, FLT3, GATA3, HRAS, IDH1, KRAS, MAP3K1, MTOR, NAV3, NCOR1, NF1, NOTCH1, NPM1, NRAS, PBRM1, PIK3CA, PIK3R1, PTEN, RB1, RUNX1, SETD2, STAG2, TAF1, TP53, and VHL (Garraway Para [0053]: a group of genes having increased expression in tumor cells including:  MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6); optionally (the broadest reasonable limitation of optional clauses is that the optional clause is not limiting; see MPEP §  2111.04(I); therefore the following claim limitation does not need to be mapped) wherein determining the MF portrait comprises:
determining the gene group expression level for the tumor properties group using the gene expression level obtained from the RNA sequence data for at least three genes in the tumor properties group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0053]: expression levels of a group of genes having increased expression in tumor cells including:  MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6).

As to claim 4, Garraway teaches the system of claim 2, wherein the gene groups associated with cancer microenvironment (Garraway Para [0555]: groups of genes associated with the cancer microenvironment) comprise at least three genes from each of the following groups:
the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28 (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including HLA-DOB, CD28, and CD86), IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, CD3D, CD3E, CD3G, TRAC, TRBC1, TRBC2, LCK, UBASH3A, TRAT1 (Garraway Para [0569]: determining cytotoxic T cell levels based on CD3D, CD3E, and CD3G), CD19, MS4A1, TNFRSF13C, CD27, CD24, CR2, TNFRSF17, TNFRSF13B, CD22, CD79A, CD79B, BLK (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD19, MS4A1, CD79A, CD79B, BLK, and CD22), NOS2, IL12A, IL12B, IL23A, TNF, IL1B, SOCS3, IFNG, IL2, CD40LG, IL15, CD27, TBX21, LTA, IL21, HMGB1, TNF, IFNB1, IFNA2, CCL3, TNFSF10, and FASLG (Garraway Para [0086]: gene signatures indicative of a microenvironment with T-cell exhaustion including CCL3 and CD27);
the tumor-promoting immune microenvironment group: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, VSIR (Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG3), CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, CCL2, CCL5, CXCL13, CCL28 (Garraway Para [0616] and Table 12: genes preferentially expressed by Tregs including FOXP3, TNFRSF1B, and CTLA4), IDO1, ARG1, IL4R, IL10, TGFB1, TGFB2, TGFB3, NOS2, CYBB, CXCR4, CD33, CXCL1, CXCL5, CCL2, CCL4, CCL8, CCR2, CCL3, CCL5, CSF1, CXCL8 (Garraway Para [0567] and Table 15: gene expression correlation patterns with a variety of immune cells, including the genes CCL2, CYBB, and CD33), CXCL8, CXCL2, CXCL1, CCL11, CFI, CD55, CD46, and CR1 (Garraway Para [0017]: gene signatures for expression of immune-related genes including CD46, CD55, and CFI);
the fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3 (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248); and
the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3 (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1); 
optionally (the broadest reasonable limitation of optional clauses is that the optional clause is not limiting; see MPEP §  2111.04(I); therefore the following claim limitation does not need to be mapped) wherein determining the MF portrait comprises:
determining the gene group expression level for the anti-tumor immune microenvironment group using the gene expression level obtained (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including HLA-DOB, CD28, and CD86);
determining the gene group expression level for the tumor-promoting immune microenvironment group using the gene expression level obtained from the RNA sequence data for at least three genes in the tumor-promoting immune microenvironment group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG3; Garraway Para [0616] and Table 12: genes preferentially expressed by Tregs including FOXP3, TNFRSF1B, and CTLA4; Garraway Para [0567] and Table 15: gene expression correlation patterns with a variety of immune cells, including the genes CCL2, CYBB, and CD33; Garraway Para [0017]: gene signatures for expression of immune-related genes including CD46, CD55, and CFI);
determining the gene group expression level for the fibroblasts group using the gene expression level obtained from the RNA sequence data for at least three genes in the fibroblasts group  (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248); and
determining the gene group expression level for the angiogenesis group using the gene expression level obtained from the RNA sequence data for at least three genes in the angiogenesis group  (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1).

As to claim 5, Garraway teaches the system of claim 1,
wherein the gene groups associated with cancer malignancy are: the proliferation rate group (Garraway Para [0053]: a group of genes having increased expression in tumor cells including:  MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6), the PI3K/AKT/mTOR signaling group (Garraway Para [0049]: a group of genes having increased expression of PTEN), the RAS/RAF/MEK signaling group (Garraway Para [0598] and Table 6: a group of genes having increased expression in cancer including MKNK2), the receptor tyrosine kinases expression group (Garraway Para [0602]: expression analysis of a group of genes including AXL, PDGFRB, and MET), the tumor suppressors group (Garraway Para [0600] and Table 8 expression analysis of a group of genes including AIM2 that impacts MITF tumor suppressor), the metastasis signature group (Garraway Para [0162]: determining gene signatures of metastatic cancer), the anti-metastatic factors group (Garraway Para [0077]: expression analysis of a group of genes including MITF), and the mutation status group (Garraway Para [0049]: analyzing expression of a group of genes including CTNNB1 and PTEN); and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group (Garraway Para [0053]: a group of genes having increased expression in tumor cells including:  MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6), the PI3K/AKT/mTOR signaling group (Garraway Para [0049]: a group of genes having increased expression in PTEN), the RAS/RAF/MEK signaling group (Garraway Para [0598] and Table 6: a group of genes having increased expression in cancer including MKNK2), the receptor tyrosine kinases expression group (Garraway Para [0602]: expression analysis of a group of genes including AXL, PDGFRB, and MET), the tumor suppressors group (Garraway Para [0600] and Table 8 expression analysis of a group of genes including AIM2 that impacts MITF tumor suppressor), the metastasis signature group (Garraway Para [0162]: determining gene signatures of metastatic cancer), the anti-metastatic factors group (Garraway Para [0077]: expression analysis of a group of genes including MITF), and the mutation status group (Garraway Para [0049]: analyzing expression of a group of genes including CTNNB1 and PTEN); and/or (by broadest reasonable interpretation “and/or” is interpreted as “or”; since the elements are claimed in the alternative, only on element needs to be mapped)
(because the element above uses the term “and/or” the elements have been claimed in the alternative and do not need to be mapped): the antigen presentation group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including HLA-DOB, CD28, and CD86), the cytotoxic T and NK cells group (Garraway Para [0569]: determining cytotoxic T cell levels based on CD3D, CD3E, and CD3G), the B cells group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD19, MS4A1, CD79A, CD79B, BLK, and CD22), the anti-tumor microenvironment group (Garraway Para [0086]: gene signatures indicative of a microenvironment with T-cell exhaustion including CCL3 and CD27), the checkpoint inhibition group (Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG3), the Treg group (Garraway Para [0616] and Table 12: genes preferentially expressed by Tregs including FOXP3, TNFRSF1B, and CTLA4), the MDSC group (Garraway Para [0567] and Table 15: gene expression correlation patterns with a variety of immune cells, including the genes CCL2, CYBB, and CD33), the granulocytes group (Garraway Para [0016]: a gene signature associated with myeloid-derived suppressor cells, of which a granulocyte is a genus), the cancer associated fibroblasts group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248), the angiogenesis group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1), and the tumor-promotive immune group (Garraway Para [0017]: gene signatures for expression of immune-related genes including CD46, CD55, and CFI); and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the antigen presentation group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including HLA-DOB, CD28, and CD86), the cytotoxic T and NK cells group CD3E, and CD3G), the B cells group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD19, MS4A1, CD79A, CD79B, BLK, and CD22), the anti-tumor microenvironment group (Garraway Para [0086]: gene signatures indicative of a microenvironment with T-cell exhaustion including CCL3 and CD27), the checkpoint inhibition group (Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG3), the Treg group  (Garraway Para [0616] and Table 12: genes preferentially expressed by Tregs including FOXP3, TNFRSF1B, and CTLA4), the MDSC group (Garraway Para [0567] and Table 15: gene expression correlation patterns with a variety of immune cells, including the genes CCL2, CYBB, and CD33), the granulocytes group (Garraway Para [0016]: a gene signature associated with myeloid-derived suppressor cells, of which a granulocyte is a genus), the cancer associated fibroblasts group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248), the angiogenesis group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1), and the tumor-promotive immune group (Garraway Para [0017]: gene signatures for expression of immune-related genes including CD46, CD55, and CFI).

As to claim 11, Garraway teaches the system of claim 1, wherein the system further comprises identifying at least one first therapy for the subject based on the identified MF profile cluster (Garraway Para [0017]: identifying a therapeutic agent based on the signature).

As to claim 12, Garraway teaches the system of claim 11, wherein identifying at least one first therapy consists of identifying a single therapy (Garraway Para [0017]: identifying one therapeutic agent based on the signature).

As to claim 13, Garraway teaches the system of claim 11, wherein identifying at least one first therapy consists of identifying two or more therapies (Garraway Para [0017]: identifying more than one therapeutic agent based on the signature). 

As to claim 14, Garraway teaches the system of claim 11, wherein identifying the at least one therapy comprises identifying at least one therapy selected from (these elements are claimed in the alternative and only one needs to be mapped): chemotherapy, antibody drug conjugates, hormonal therapy, viral therapy, genetic therapy, non-immune protein therapy, antiangiogenic agents, anti-cancer vaccines, radiotherapy, soluble receptor therapy, cell based therapies, immunotherapy (Garraway Para [0017]: the therapy may be a component of the complement system or other immunomodulatory agent), targeted therapy, HGFR inhibitors, EGFR inhibitors, VEGF inhibitors, PDGF inhibitors, CXR2 inhibitors, CXCR4 inhibitors, DPP-4 inhibitors, galectin inhibitors, antifibrotic agents, LPR1 inhibitors, TGF-beta inhibitors, IL5 inhibitors, IL4 inhibitors, IL13 inhibitors, IL22 inhibitors, CSF1R inhibitors, IDO inhibitors, LPR1 inhibitors, CD25 inhibitors, GITR inhibitors, PD1 inhibitors, CTLA1 inhibitors, PDL1 inhibitors, LAG3 inhibitors, TIM3 inhibitors, vaccines, PRIMA-1 analogues, CD40 agonists, ICOS agonists, OX40 agonists, Bc1-2 inhibitors, AKT inhibitors, MYC-targeting siRNA, pan-tyrosine kinase inhibitors, CDK4/6 inhibitors, Aurora A inhibitors, vaccines, LAG3 inhibitors, and any antibody-drug conjugate.

As to claim 15, Garraway teaches the system of claim 1, wherein
(a) obtaining the RNA expression data is performed using whole transcriptome sequencing or mRNA sequencing  (Garraway Para [0013]: determining expression signatures using RNA-seq data); and/or (by broadest reasonable interpretation “and/or” is interpreted as “or”; since the elements are claimed in the alternative, only one element needs to be mapped)
(this element is claimed in the alternative and does not need to be mapped; nevertheless, see Garraway Para [0013]: the RNA-seq samples are from tumors).

As to claim 16, Garraway teaches the system of claim 1, further comprising generating the MF profile clusters, the generating comprising:
obtaining RNA expression data from biological samples obtained from a plurality of subjects (Garraway Para [0013]: determining expression signatures using RNA-seq data from thousands of subjects);
determining a respective plurality of MF profiles for the plurality of subjects, (Garraway Para [0016]: teaches diagnosing, from among multiple possible gene-signature diagnoses, a gene-signature diagnosis for a patient’s gene expression data) each of the plurality of MF profiles containing a gene group expression level for each gene group in the set of gene groups (Garraway Para [0016]: using deconvolution algorithms on the gene expression data); and
clustering the plurality of MF profiles to obtain the MF profile clusters (Garraway Para [0016]: using a deconvolution algorithms to determine signatures using the groups of RNA-seq data);
optionally (the broadest reasonable limitation of optional clauses is that the optional clause is not limiting; see MPEP §  2111.04(I); therefore the following claim limitation does not need to be mapped) wherein clustering the plurality of MF profiles is performed by using a k-means clustering technique (this claim limitation is optional and therefore does not need to be mapped; nevertheless, Garraway Para [0098] teaches that the deconvolution can involves K-means clustering).

As to claim 17, Garraway teaches the system of claim 1, wherein the system further comprises:
determining at least one visual characteristic of a first graphical user interface (GUI) element (Garraway Para [0095] and Figures 1C and 1D: determining the computed content ready for visualization as a visual characteristic of a plot) using a first gene group expression level for at least one gene group associated with cancer malignancy (Garraway Para [0095] and Figures 1C depicts the gene group associated with the malignancy) and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group associated with cancer microenvironment (Garraway Para [0095] and Figures 1D shows the visual characteristic of a second element ready for visualization involving the cancer microenvironment);
generating a personalized GUI personalized to the subject, the GUI (Garraway Para [0585]: outputting personalized data using Matlab) comprising:
a first portion associated with cancer malignancy and containing the first GUI element (Garraway Para [0095] and Figures 1C and 1D: determining the computed content ready for visualization as a visual characteristic of a plot); and
(Garraway Para [0095] and Figures 1C and 1D: determining the computed content ready for visualization as a visual characteristic of a plot); and
presenting the generated personalized GUI to a user (Garraway Para [0585]: outputting personalized data using Matlab); optionally (the broadest reasonable limitation of optional clauses is that the optional clause is not limiting; see MPEP §  2111.04(I); therefore the following claim limitation does not need to be mapped) 
wherein determining the at least one visual characteristic of the first GUI element comprises determining size of the first GUI element using the first gene group expression level (this claim limitation is optional and therefore does not need to be mapped); and/or
wherein determining the at least one visual characteristic of the first GUI element comprises determining color of the first GUI element using the first gene group expression level (this claim limitation is optional and therefore does not need to be mapped); and/or
wherein the first portion comprises a first plurality of GUI elements representing a respective plurality of gene groups associated with cancer malignancy (this claim limitation is optional and therefore does not need to be mapped); and/or
wherein the second portion comprises a second plurality of GUI elements representing a respective plurality of gene groups associated with cancer microenvironment.

As to claim 18, Garraway teaches the system of claim 1, wherein the system further comprises:
obtaining RNA expression data for at least one additional biological sample obtained from the subject subsequent to administration of at least one first therapy (Garraway Para [0016]: the analyzed cancer expression data may be from a recurrent cancer);
determining, using the RNA expression data for at least one additional biological sample obtained from the subject subsequent to administration of at least one therapy, a second MF profile for the subject, wherein the second MF profile is determined at least in part by determining, using the RNA expression data for at least one additional biological sample obtained from the subject subsequent to administration of at least one therapy, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment (Garraway Para [0187]: determining using expression data, the gene signatures at a first time point and at a second time point to determine changes in cancer in the subject); and
identifying, from among the MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject (Garraway Para [0187]: observing activity or function of gene signatures that change over time for the subject);
optionally (the broadest reasonable limitation of optional clauses is that the optional clause is not limiting; see MPEP §  2111.04(I); therefore the following claim limitation does not need to be mapped) wherein the system further comprises:
(a) determining that the at least one first therapy is effectively treating the subject (this claim limitation is optional and therefore does not need to be mapped); or
(b) determining that the at least one first therapy is not effectively treating the subject (this claim limitation is optional and therefore does not need to be mapped); 
and identifying at least one second therapy for the subject based on the second MF profile cluster (this claim limitation is optional and therefore does not need to be mapped).

As to claim 19, Garraway teaches the system of claim 1, wherein determining the MF profile for the subject comprises:
determining a first gene group expression level for a first gene group of the gene groups associated with cancer malignancy using a gene set enrichment analysis (GSEA) technique (Garraway Para [0099]: gene enrichment analysis applied to the gene expression data); and determining a second gene group expression level for a second gene group of the gene groups associated with cancer microenvironment using the gene set enrichment analysis (GSEA) technique (Garraway Para [0099]: gene enrichment analysis applied to the gene expression data for cancer cells and the immunological microenvironment); 
(by broadest reasonable interpretation “and/or” is interpreted as “or”; since the elements are claimed in the alternative, only one element needs to be mapped) determining a first gene group expression level for a first gene group of the gene groups associated with cancer malignancy using a mutation count technique (this element is claimed in the alternative and does not need to be mapped; nevertheless see Garraway Para [0095]: using whole-exome sequencing); and determining a second gene group expression level for a second gene group of the gene groups associated with cancer microenvironment using the mutation count technique (this element is claimed in the alternative and does not need to be mapped; nevertheless see Garraway Para [0095]: comparing RNA-seq data to whole-exome sequencing).

As to claim 20, Garraway teaches the system of claim 1, wherein the WES data is used to quantify tumor burden (purity) (Garraway Para [0095]: comparing RNA-seq data to whole-exome sequencing to compare to copy number variations to quantitatively understand the extent of mutations), identify specific mutations (Garraway Para [0543]: whole exome sequencing is used to identify mutations), and/or to calculate the number of neoantigens (by broadest reasonable interpretation “and/or” is interpreted as “or”; since the elements are claimed in the alternative, only one element needs to be mapped).

Suggestions for Compact Prosecution


As to claim 6, Garraway teaches the system of claim 5, wherein the gene groups associated with cancer malignancy (Garraway Para [0013]: expression signatures associated with tumors) comprise at least three genes from each of the following groups:
the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6 (Garraway Para [0053]: a group of genes having increased expression in tumor cells including:  MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6);
the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3 (Garraway Para [0049]: a group of genes having increased expression of PTEN, but does not teach at least three genes in this group);
the RAS/RAF/MEK signaling group: BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, and MKNK2 (Garraway Para [0598] and Table 6: a group of genes having increased expression in cancer including MKNK2, but does not teach at least three genes in this group);
the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, and PDGFRB (Garraway Para [0602]: expression analysis of a group of genes including AXL, PDGFRB, and MET);
AIM2, and RB1 (Garraway Para [0600] and Table 8 expression analysis of a group of genes including AIM2 that impacts MITF tumor suppressor, but does not teach at least three genes in this group);
the metastasis signature group: ESRP1, CTSL, HOXA1, SMARCA4, SNAI2, TWIST1, NEDD9, PAPPA, and HPSE (Garraway does not teach at least three genes in this group);
the anti-metastatic factors group: KISS1, ADGRG1, BRMS1, TCF21, CDH1, PCDH10, NCAM1, and MITF (Garraway Para [0077]: expression analysis of a group of genes including MITF, but does not teach at least three genes in this group); and
the mutation status group: APC, ARID1A, ATM, ATRX, BAP1, BRAF, BRCA2, CDH1, CDKN2A, CTCF, CTNNB1, DNMT3A, EGFR, FBXW7, FLT3, GATA3, HRAS, IDH1, KRAS, MAP3K1, MTOR, NAV3, NCOR1, NF1, NOTCH1, NPM1, NRAS, PBRM1, PIK3CA, PIK3R1, PTEN, RB1, RUNX1, SETD2, STAG2, TAF1, TP53, and VHL (Garraway Para [0049]: analyzing expression of a group of genes including CTNNB1 and PTEN, but does not teach at least three genes in this group); optionally (the broadest reasonable limitation of optional clauses is that the optional clause is not limiting; see MPEP §  2111.04(I); therefore the following claim limitation does not need to be mapped) wherein determining the MF portrait comprises:
determining the gene group expression level for the proliferation rate group using the gene expression level obtained from the RNA sequence data for at least three genes in the proliferation rate group (this claim limitation is optional and therefore does not need to be mapped; nevertheless see Garraway Para [0053]: a group of genes having increased expression in tumor cells including:  MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6);
determining the gene group expression level for the PI3K/AKT/mTOR signaling group using the gene expression level obtained from the RNA sequence data for at least three genes in the PI3K/AKT/mTOR signaling group (this claim limitation is optional and therefore does not need to be mapped; nevertheless see Garraway Para [0049]: a group of genes having increased expression of PTEN);
determining the gene group expression level for the RAS/RAF/MEK signaling group using the gene expression level obtained from the RNA sequence data for at least three genes in the RAS/RAF/MEK signaling group (this claim limitation is optional and therefore does not need to be mapped; nevertheless see Garraway Para [0598] and Table 6: a group of genes having increased expression in cancer including MKNK2);
determining the gene group expression level for the receptor tyrosine kinases expression group using the gene expression level obtained from the RNA sequence data for at least three genes in the receptor tyrosine kinases expression group (this claim limitation is optional and therefore does not need to be mapped; nevertheless see Garraway Para [0602]: expression analysis of a group of genes including AXL, PDGFRB, and MET);
determining the gene group expression level for the tumor suppressors group using the gene expression level obtained from the RNA sequence data for at least (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0600] and Table 8 expression analysis of a group of genes including AIM2 that impacts MITF tumor suppressor);
determining the gene group expression level for the metastasis signature group using the gene expression level obtained from the RNA sequence data for at least three genes in the metastasis signature group (this claim limitation is optional and therefore does not need to be mapped);
determining the gene group expression level for the anti-metastatic factors group using the gene expression level obtained from the RNA sequence data for at least three genes in the anti-metastatic factors group (this claim limitation is optional and therefore does not need to be mapped; nevertheless see Garraway Para [0077]: expression analysis of a group of genes including MITF); and
determining the gene group expression level for the mutation status group using the gene expression level obtained from the RNA sequence data for at least three genes in the mutation status group (this claim limitation is optional and therefore does not need to be mapped; Garraway Para [0049]: analyzing expression of a group of genes including CTNNB1 and PTEN).

As to claim 7, Garraway teaches the system of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups:
COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3 (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248);
the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3 (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1);
the antigen presentation group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, and CD28 (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including HLA-DOB, CD28, and CD86);
the cytotoxic T and NK cells group: IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, CCL5, EOMES, TBX21, ITK, CD3D, CD3E, CD3G, TRAC, TRBC1, TRBC2, LCK, UBASH3A, and TRAT1 (Garraway Para [0569]: determining cytotoxic T cell levels based on CD3D, CD3E, and CD3G);
CD19, MS4A1, TNFRSF13C, CD27, CD24, CR2, TNFRSF17, TNFRSF13B, CD22, CD79A, CD79B, and BLK (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD19, MS4A1, CD79A, CD79B, BLK, and CD22);
the anti-tumor microenvironment group: NOS2, IL12A, IL12B, IL23A, TNF, IL1B, SOCS3, IFNG, IL2, CD40LG, IL15, CD27, TBX21, LTA, IL21, HMGB1, TNF, IFNB1, IFNA2, CCL3, TNFSF10, and FASLG (Garraway Para [0086]: gene signatures indicative of a microenvironment with T-cell exhaustion including CCL3 and CD27, but does not teach at least three genes in this group);
the checkpoint inhibition group: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, and VSIR (Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG3);
the Treg group: CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, CCL2, CCL5, CXCL13, and CCL28 (Garraway Para [0616] and Table 12: genes preferentially expressed by Tregs including FOXP3, TNFRSF1B, and CTLA4);
the MDSC group: IDO1, ARG1, IL4R, IL10, TGFB1, TGFB2, TGFB3, NOS2, CYBB, CXCR4, CD33, CXCL1, CXCL5, CCL2, CCL4, CCL8, CCR2, CCL3, CCL5, CSF1, and CXCL8 (Garraway Para [0567] and Table 15: gene expression correlation patterns with a variety of immune cells, including the genes CCL2, CYBB, and CD33);
CCL5, CXCL5, CCR3, CCL26, PRG2, EPX, RNASE2, RNASE3, IL5RA, GATA1, SIGLEC8, PRG3, CMA1, TPSAB1, MS4A2, CPA3, IL4, IL5, IL13, SIGLEC8, MPO, ELANE, PRTN3, and CTSG (Garraway Para [0555] and Table 3:  a group of genes that affect granulocytes through T-cell gene expression;  includes the expression of the gene CCL5, but does not teach at least three genes in this group);
the tumor-promotive immune group: IL10, VEGFA, TGFB1, IDO1, PTGES, MRC1, CSF1, LRP1, ARG1, PTGS1, MSR1, CD163, CSF1R, IL4, IL5, IL13, IL10, IL25, GATA3, IL10, TGFB1, TGFB2, TGFB3, IL22, MIF, CFD, CFI, CD55, CD46, and CR1 (Garraway Para [0017]: gene signatures for expression of immune-related genes including CD46, CD55, and CFI);
optionally (the broadest reasonable limitation of optional clauses is that the optional clause is not limiting; see MPEP §  2111.04(I); therefore the following claim limitation does not need to be mapped) wherein determining the MF portrait comprises:
determining the gene group expression level for the cancer associated fibroblasts group using the gene expression level obtained from the RNA sequence data for at least three genes in the cancer associated fibroblasts group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248);
determining the gene group expression level for the angiogenesis group using the gene expression level obtained from the RNA sequence data for at least (this claim limitation is optional and therefore does not need to be mapped; nevertheless see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1);
determining the gene group expression level for the antigen presentation group using the gene expression level obtained from the RNA sequence data for at least three genes in the antigen presentation group (this claim limitation is optional and therefore does not need to be mapped; nevertheless see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including HLA-DOB, CD28, and CD86);
determining the gene group expression level for the cytotoxic T and NK cells group using the gene expression level obtained from the RNA sequence data for at least three genes in the cytotoxic T and NK cells group (this claim limitation is optional and therefore does not need to be mapped; nevertheless see Garraway Para [0569]: determining cytotoxic T cell levels based on CD3D, CD3E, and CD3G);
determining the gene group expression level for the B cells group using the gene expression level obtained from the RNA sequence data for at least three genes in the B cells group (this claim limitation is optional and therefore does not need to be mapped; nevertheless see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD19, MS4A1, CD79A, CD79B, BLK, and CD22);
(this claim limitation is optional and therefore does not need to be mapped, nevertheless, see Garraway Para [0086]: gene signatures indicative of a microenvironment with T-cell exhaustion including CCL3 and CD27);
determining the gene group expression level for the checkpoint inhibition group using the gene expression level obtained from the RNA sequence data for at least three genes in the checkpoint inhibition group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG);
determining the gene group expression level for the Treg group using the gene expression level obtained from the RNA sequence data for at least three genes in the Treg group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0616] and Table 12: genes preferentially expressed by Tregs including FOXP3, TNFRSF1B, and CTLA4);
determining the gene group expression level for the MDSC group using the gene expression level obtained from the RNA sequence data for at least three genes in the MDSC group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0567] and Table 15: gene expression correlation patterns with a variety of immune cells, including the genes CCL2, CYBB, and CD33);
determining the gene group expression level for the granulocytes group using the gene expression level obtained from the RNA sequence data for at least three genes in the granulocytes group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0555] and Table 3:  a group of genes that affect granulocytes through T-cell gene expression;  includes the expression of the gene CCL5, but does not teach at least three genes in this group); and
determining the gene group expression level for the tumor-promotive immune group using the gene expression level obtained from the RNA sequence data for at least three genes in the tumor-promotive immune group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0017]: gene signatures for expression of immune-related genes including CD46, CD55, and CFI).

As to claim 8, Garraway teaches the system of claim 1,
wherein the gene groups associated with cancer malignancy are: the proliferation rate group (Garraway Para [0053]: a group of genes having increased expression in tumor cells including:  MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6), the PI3K/AKT/mTOR signaling group (Garraway Para [0049]: a group of genes having increased expression of PTEN), the RAS/RAF/MEK signaling group (Garraway Para [0598] and Table 6: a group of genes having increased expression in cancer including MKNK2), the receptor tyrosine kinases (Garraway Para [0602]: expression analysis of a group of genes including AXL, PDGFRB, and MET), the growth factors group (Garraway Table 3 and Para [0555]:  expression analysis of genes including FGF7 and IGF2 that affect growth of a variety of cell types), the tumor suppressors group (Garraway Para [0600] and Table 8 expression analysis of a group of genes including AIM2 that impacts MITF tumor suppressor), the metastasis signature group (Garraway Para [0162]: determining gene signatures of metastatic cancer), the anti-metastatic factors group (Garraway Para [0077]: expression analysis of a group of genes including MITF), and the mutation status group (Garraway Para [0049]: analyzing expression of a group of genes including CTNNB1 and PTEN); and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group (Garraway Para [0053]: a group of genes having increased expression in tumor cells including:  MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6), the PI3K/AKT/mTOR signaling group (Garraway Para [0049]: a group of genes having increased expression in PTEN), the RAS/RAF/MEK signaling group (Garraway Para [0598] and Table 6: a group of genes having increased expression in cancer including MKNK2), the receptor tyrosine kinases expression group (Garraway Para [0602]: expression analysis of a group of genes including AXL, PDGFRB, and MET), the growth factors group (Garraway Table 3 and Para [0555]:  expression analysis of genes including FGF7 and IGF2 that affect growth of a variety of cell types), the tumor suppressors group (Garraway Para [0600] and Table 8 expression analysis of a group of genes including AIM2 that impacts MITF tumor suppressor), the metastasis signature group (Garraway Para [0162]: determining gene signatures of metastatic cancer), the anti-metastatic factors group (Garraway Para [0077]: expression analysis of a group of genes including MITF), and the mutation status group (Garraway Para [0049]: analyzing expression of a group of genes including CTNNB1 and PTEN); and/or (by broadest reasonable interpretation “and/or” is interpreted as “or”; since the elements are claimed in the alternative, only one element needs to be mapped)
wherein the gene groups associated with cancer microenvironment are (because the element above uses the term “and/or” the elements have been claimed in the alternative and do not need to be mapped): the cancer associated fibroblasts group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248), the angiogenesis group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1), the MHCI group (Garraway Table 13 and Para [0571]: gene expression program including HLA-A, B2M, and TAP1), the MHCII group (Garraway Table 13 and Para [0571]: gene expression program including HLA-DRB6, HLA-DPA1, HLA-DMA, HLA-DQB1, HLA-DRB1), the coactivation molecules group (Garraway Para [0495]: gene expression pattern involving CD28 and CD40), the effector cells group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD8A, GZMK, PRF1, ZAP70, and LCK), the NK cells group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including NKG7 and KLRK1), the T cell traffic group (Garraway Table 15 and Para [0567]: genes preferentially expressed in various immune cells affecting a cancer, including CXCL9, CCL2, and CLCL11), the T cells group (Garraway Para [0569] gene expression indicative of T cells including CD3D, CD3E, and CD3G), the B cells group (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD19, CD79A, CD79B, BLK, MS4A1, and CD22), the M1 signatures group, the Th1 signature group, the antitumor cytokines group (Garraway does not teach at least three genes in this group), the checkpoint inhibition group (Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG3), the Treg group (Garraway Para [0616] and Table 12: genes preferentially expressed by Tregs including FOXP3, TNFRSF1B, and CTLA4), the MDSC group (Garraway Para [0567] and Table 15: gene expression correlation patterns with a variety of immune cells, including the genes CCL2, CYBB, and CD33), the granulocytes group (Garraway Para [0016]: a gene signature associated with myeloid-derived suppressor cells, of which a granulocyte is a genus), the M2 signature group (Garraway does not teach at least three genes in this group), the Th2 signature group (Garraway Para [0616] and Table 12:  immune/cancer-related gene expression pattern including GATA3), the protumor cytokines group (Garraway Para [0061]: a gene signature involving the gene MIF), and the (Garraway Para [0016]: a gene signature comprising CD46, CD55, and SERPING1, which is also called CFI); and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the cancer associated fibroblasts group, the angiogenesis group, the MHCI group, the MHCII group, the coactivation molecules group, the effector cells group, the NK cells group, the T cell traffic group, the T cells group, the B cells group, the M1 signatures group, the Th1 signature group, the antitumor cytokines group, the checkpoint inhibition group, the Treg group, the MDSC group, the granulocytes group, the M2 signature group, the Th2 signature group, the protumor cytokines group, and the complement inhibition group (this element is claimed in the alternative and does not need to be mapped).

As to claim 9, Garraway teaches the system of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups:
the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6 (Garraway Para [0053]: a group of genes having increased expression in tumor cells including:  MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6);
the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3 (Garraway Para [0049]: a group of genes having increased expression of PTEN, but does not teach at least three genes in this group);
(Garraway Para [0598] and Table 6: a group of genes having increased expression in cancer including MKNK2, but does not teach at least three genes in this group);
the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, and PDGFRB (Garraway Para [0602]: expression analysis of a group of genes including AXL, PDGFRB, and MET);
the growth factors group: NGF, CSF3, CSF2, FGF7, IGF1, IGF2, IL7, and FGF2 (Garraway Table 3 and Para [0555]:  expression analysis of genes including FGF7 and IGF2 that affect growth of a variety of cell types; determining expression of IL7 is taught in Para Garraway [0567] Table 15);
the tumor suppressors group: TP53, SIK1, PTEN, DCN, MTAP, AIM2, and RB1 (Garraway Para [0600] and Table 8 expression analysis of a group of genes including AIM2 that impacts MITF tumor suppressor, but does not teach at least three genes in this group);
the metastasis signature group: ESRP1, CTSL, HOXA1, SMARCA4, SNAI2, TWIST1, NEDD9, PAPPA, and HPSE (Garraway Para [0162]: determining gene signatures of metastatic cancer, but does not teach at least three genes in this group);
the anti-metastatic factors group: KISS1, ADGRG1, BRMS1, TCF21, CDH1, PCDH10, NCAM1, and MITF (Garraway Para [0077]: expression analysis of a group of genes including MITF, but does not teach at least three genes in this group); and
the mutation status group: APC, ARID1A, ATM, ATRX, BAP1, BRAF, BRCA2, CDH1, CDKN2A, CTCF, CTNNB1, DNMT3A, EGFR, FBXW7, FLT3, GATA3, HRAS, IDH1, KRAS, MAP3K1, MTOR, NAV3, NCOR1, NF1, NOTCH1, NPM1, NRAS, PBRM1, PIK3CA, PIK3R1, PTEN, RB1, RUNX1, SETD2, STAG2, TAF1, TP53, and VHL (Garraway Para [0049]: analyzing expression of a group of genes including CTNNB1 and PTEN, but does not teach at least three genes in this group);
optionally (the broadest reasonable limitation of optional clauses is that the optional clause is not limiting; see MPEP §  2111.04(I); therefore the following claim limitation does not need to be mapped) wherein determining the MF portrait comprises:
determining the gene group expression level for the proliferation rate group using the gene expression level obtained from the RNA sequence data for at least three genes in the proliferation rate group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0053]: a group of genes having increased expression in tumor cells including:  MKI67, PRC1, AURKB, ESCO2, CCNB1, BUB1, MYBL2, PLK1, MCM2, CDK2, AURKA, MCM6);
determining the gene group expression level for the PI3K/AKT/mTOR signaling group using the gene expression level obtained from the RNA sequence data for at least three genes in the PI3K/AKT/mTOR signaling group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0049]: a group of genes having increased expression of PTEN);
determining the gene group expression level for the RAS/RAF/MEK signaling group using the gene expression level obtained from the RNA sequence data for at least three genes in the RAS/RAF/MEK signaling group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0598] and Table 6: a group of genes having increased expression in cancer including MKNK2);
determining the gene group expression level for the receptor tyrosine kinases expression group using the gene expression level obtained from the RNA sequence data for at least three genes in the receptor tyrosine kinases expression group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0602]: expression analysis of a group of genes including AXL, PDGFRB, and MET);
determining the gene group expression level for the growth factors group using the gene expression level obtained from the RNA sequence data for at least three genes in the growth factors group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 3 and Para [0555]:  expression analysis of genes including FGF7 and IGF2 that affect growth of a variety of cell types; determining expression of IL7 is taught in Para Garraway [0567] Table 15);
(this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0600] and Table 8 expression analysis of a group of genes including AIM2 that impacts MITF tumor suppressor));
determining the gene group expression level for the metastasis signature group using the gene expression level obtained from the RNA sequence data for at least three genes in the metastasis signature group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0162]: determining gene signatures of metastatic cancer);
determining the gene group expression level for the anti-metastatic factors group using the gene expression level obtained from the RNA sequence data for at least three genes in the anti-metastatic factors group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0077]: expression analysis of a group of genes including MITF); and
determining the gene group expression level for the mutation status group using the gene expression level obtained from the RNA sequence data for at least three genes in the mutation status group (this claim limitation is optional and therefore does not need to be mapped; Garraway Para [0049]: analyzing expression of a group of genes including CTNNB1 and PTEN).

As to claim 10, Garraway teaches the system of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups:
the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3 (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248);
the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3 (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1);
the MHCI group: HLA-A, HLA-B, HLA-C, B2M, TAP1, and TAP2 (Garraway Table 13 and Para [0571]: gene expression program including HLA-A, B2M, and TAP1);
the MHCII group: HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, and HLA-DRB6 (Garraway Table 13 and Para [0571]: gene expression program including HLA-DRB6, HLA-DPA1, HLA-DMA, HLA-DQB1, HLA-DRB1);
the coactivation molecules group: CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, and CD28 (Garraway Para [0495]: gene expression pattern involving CD28 and CD40, but does not teach at least three genes in this group);
the effector cells group: IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, and CD8B (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD8A, GZMK, PRF1, ZAP70, and LCK);
the NK cells group: NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, and KIR2DS5 (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including NKG7 and KLRK1);
the T cell traffic group: CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, and CCL5 (Garraway Table 15 and Para [0567]: genes preferentially expressed in various immune cells affecting a cancer, including CXCL9, CCL2, and CLCL11);
the T cells group: EOMES, TBX21, ITK, CD3D, CD3E, CD3G, TRAC, TRBC1, TRBC2, LCK, UBASH3A, and TRAT1 (Garraway Para [0569] gene expression indicative of T cells including CD3D, CD3E, and CD3G);
the B cells group: CD19, MS4A1, TNFRSF13C, CD27, CD24, CR2, TNFRSF17, TNFRSF13B, CD22, CD79A, CD79B, and BLK (Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD19, CD79A, CD79B, BLK, MS4A1, and CD22);
the M1 signatures group: NOS2, IL12A, IL12B, IL23A, TNF, IL1B, and SOCS3 (Garraway does not teach at least three genes in this group);
the Th1 signature group: IFNG, IL2, CD40LG, IL15, CD27, TBX21, LTA, and IL21 (Garraway does not teach at least three genes in this group);
the antitumor cytokines group: HMGB1, TNF, IFNB1, IFNA2, CCL3, TNFSF10, and FASLG (Garraway does not teach at least three genes in this group);
the checkpoint inhibition group: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, and VSIR  (Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG3);
the Treg group: CXCL12, TGFB1, TGFB2, TGFB3, FOXP3, CTLA4, IL10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, CCL2, CCL5, CXCL13, and CCL28  (Garraway Para [0616] and Table 12: genes preferentially expressed by Tregs including FOXP3, TNFRSF1B, and CTLA4);
the MDSC group: IDO1, ARG1, IL4R, IL10, TGFB1, TGFB2, TGFB3, NOS2, CYBB, CXCR4, CD33, CXCL1, CXCL5, CCL2, CCL4, CCL8, CCR2, CCL3, CCL5, CSF1, and CXCL8 (Garraway Para [0567] and Table 15: gene expression correlation patterns with a variety of immune cells, including the genes CCL2, CYBB, and CD33);
the granulocytes group: CXCL8, CXCL2, CXCL1, CCL11, CCL24, KITLG, CCL5, CXCL5, CCR3, CCL26, PRG2, EPX, RNASE2, RNASE3, IL5RA, GATA1, SIGLEC8, PRG3, CMA1, TPSAB1, MS4A2, CPA3, IL4, IL5, IL13, SIGLEC8, MPO, ELANE, PRTN3, (Garraway Para [0016]: a gene signature associated with myeloid-derived suppressor cells, of which a granulocyte is a genus);
the M2 signature group: IL10, VEGFA, TGFB1, IDO1, PTGES, MRC1, CSF1, LRP1, ARG1, PTGS1, MSR1, CD163, and CSF1R (Garraway does not teach at least three genes in this group);
the Th2 signature group: IL4, IL5, IL13, IL10, IL25, and GATA3 (Garraway Para [0616] and Table 12:  immune/cancer-related gene expression pattern including GATA3, but does not teach at least three genes in this group);
the protumor cytokines group: IL10, TGFB1, TGFB2, TGFB3, IL22, and MIF (Garraway Para [0061]: a gene signature involving the gene MIF, but does not teach at least three genes in this group); and
the complement inhibition group: CFD, CFI, CD55, CD46, and CR1 (Garraway Para [0016]: a gene signature comprising CD46, CD55, and SERPING1, which is also called CFI); optionally (the broadest reasonable limitation of optional clauses is that the optional clause is not limiting; see MPEP §  2111.04(I); therefore the following claim limitation does not need to be mapped) wherein determining the MF portrait comprises:
determining the gene group expression level for the cancer associated fibroblasts group using the gene expression level obtained from the RNA sequence data for at least three genes in the cancer associated fibroblasts group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including FAP, COL1A1, COL1A2, COL6A1, COL6A2, COL6A3, and CD248);
determining the gene group expression level for the angiogenesis group using the gene expression level obtained from the RNA sequence data for at least three genes in the angiogenesis group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including VWF, CDH5, MMRN1, KDR, TEK, NOS3, LOX, ANGPT2, SPP1);
determining the gene group expression level for the MHCI group using the gene expression level obtained from the RNA sequence data for at least three genes in the MHCI group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 13 and Para [0571]: gene expression program including HLA-A, B2M, and TAP1);
determining the gene group expression level for the MHCII group using the gene expression level obtained from the RNA sequence data for at least three genes in the MHCII group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 13 and Para [0571]: gene expression program including HLA-DRB6, HLA-DPA1, HLA-DMA, HLA-DQB1, HLA-DRB1);
determining the gene group expression level for the coactivation molecules group using the gene expression level obtained from the RNA sequence data for at least three genes in the coactivation molecules group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0495]: gene expression pattern involving CD28 and CD40);
determining the gene group expression level for the effector cells group using the gene expression level obtained from the RNA sequence data for at least three genes in the effector cells group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD8A, GZMK, PRF1, ZAP70, and LCK);
determining the gene group expression level for the NK cells group using the gene expression level obtained from the RNA sequence data for at least three genes in the NK cells group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including NKG7 and KLRK1);
determining the gene group expression level for the T cell traffic group using the gene expression level obtained from the RNA sequence data for at least three genes in the T cell traffic group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 15 and Para [0567]: genes preferentially expressed in various immune cells affecting a cancer, including CXCL9, CCL2, and CLCL11);
determining the gene group expression level for the T cells group using the gene expression level obtained from the RNA sequence data for at least three genes in the T cells group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0569] gene expression indicative of T cells including CD3D, CD3E, and CD3G);
determining the gene group expression level for the B cells group using the gene expression level obtained from the RNA sequence data for at least three genes in the B cells group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Table 3 and Para [0555]:  genes preferentially expressed in various immune cells affecting a cancer, including CD19, CD79A, CD79B, BLK, MS4A1, and CD22);
determining the gene group expression level for the M1 signatures group using the gene expression level obtained from the RNA sequence data for at least three genes in the M1 signatures group (this claim limitation is optional and therefore does not need to be mapped);
determining the gene group expression level for the Th1 signature group using the gene expression level obtained from the RNA sequence data for at least three genes in the Th1 signature group (this claim limitation is optional and therefore does not need to be mapped);
determining the gene group expression level for the antitumor cytokines group using the gene expression level obtained from the RNA sequence data for at least three genes in the antitumor cytokines group (this claim limitation is optional and therefore does not need to be mapped);
determining the gene group expression level for the checkpoint inhibition group using the gene expression level obtained from the RNA sequence data for at least three genes in the checkpoint inhibition group (this claim limitation is optional and therefore does not need to be mapped, nevertheless, see Garraway Para [0495]: genes signatures associated with immune checkpoint including PDCD1, CTLA4, BTLA, and LAG3);
determining the gene group expression level for the Treg group using the gene expression level obtained from the RNA sequence data for at least three genes in the Treg group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0616] and Table 12: genes preferentially expressed by Tregs including FOXP3, TNFRSF1B, and CTLA4);
determining the gene group expression level for the MDSC group using the gene expression level obtained from the RNA sequence data for at least three genes in the MDSC group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0567] and Table 15: gene expression correlation patterns with a variety of immune cells, including the genes CCL2, CYBB, and CD33);
determining the gene group expression level for the granulocytes group using the gene expression level obtained from the RNA sequence data for at least three genes in the granulocytes group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0016]: a gene signature associated with myeloid-derived suppressor cells, of which a granulocyte is a genus);
determining the gene group expression level for the M2 signature group using the gene expression level obtained from the RNA sequence data for at least three genes in the M2 signature group (this claim limitation is optional and therefore does not need to be mapped);
(this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0616] and Table 12:  immune/cancer-related gene expression pattern including GATA3);
determining the gene group expression level for the protumor cytokines group using the gene expression level obtained from the RNA sequence data for at least three genes in the protumor cytokines group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0061]: a gene signature involving the gene MIF); and
determining the gene group expression level for the complement inhibition group using the gene expression level obtained from the RNA sequence data for at least three genes in the complement inhibition group (this claim limitation is optional and therefore does not need to be mapped; nevertheless, see Garraway Para [0016]: a gene signature comprising CD46, CD55, and SERPING1, which is also called CFI).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-15, 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10, and 18 of U.S. Patent No. 10,650,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15, 17, 19, and 20 of the instant Application are genera of the claimed species in claims 1, 7, 8, 10, and 18 of the reference patent, with the difference in statutory class being an obvious variant.

Application 16/006,462
US 10,650,911 B2
Claim 1 (genus)
1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data and/or whole exome sequencing (WES) data for a biological sample from a subject; determining a 

1. (Curreed) A method, comprising: obtaining RNA expression: at least one first gene groupcomprising a tumor properties group comprising at least <del>five ten genes selected from the list consisting of: MK167, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUBi1, PLK1, CCNB 1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, MKNK2, ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NI'RKi, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, PDGFRB, NGF, CSF3, CSF2, FGF7, JGF1, IGF2, IL7, FGF2, TP53, SIKi, PTEN, DCN, MTAP, AIM2, RB1, ESRP1, CTSL, HOXAl, SMARCA4, SNAI2, TWISTi1, NEDD9, PAPPA, HPSE, KISSi, ADGRG1, BRMS1, TCF21, CDH1, PCDH1O, NCAM1, MITF, APC, ARTD 1A, ATM, ATRX, BAPi1, BRAF, BRCA2, CDH1, CDKN2A, CTCF, CTNNB1, DNMT3A, EGFR, FBXW7, FLT3, GATA3, HRAS, IDHi, KRAS, MAP3K1, MTOR, NAV3, NCOR1, NFl, NOTCHi, NPM1, NRAS, PBRM1, PIK3CA, PJK3R1, PTEN, R1B1, RUNX1, SETD2, STAG2, TAFi, TP53, and VHL; and at least one second gene groupcomprising: a tumor-promoting immune microenvironment group comprising at least rom the list consisting of: PDCD1, CD274, CTLA4, LAG3, PDCD1LG2, BTLA, HAVCR2, VSIR, CXCL12, TGFB31, TGF1B2, TGFB33, FOXP3, CTLA4, I1-10, TNFRSF1B, CCL17, CXCR4, CCR4, CCL22, CCL1, CCL2, CCL5, CXCL13, CCL28, ID0l, ARGi, IL4R, I1-10, TGFB31, TGF1B2, TGF1B3, NOS2, CYBB, CXCR4, CD33, CXCL1, CXCL5, CCL2, CCL4, CCL8, CCR2, CCL3, CCL5, CSF1, CXCL8, CXCL8, CXCL2, CXCL1, CCL11, CCL24, KITLG, CCL5, CXCL5, CCR3, CCL26, PRG2, EPX, RNASE2, RNASE3, IL5RA, GATAl, SIGLEC8, PRG3, CMA1, TPSAB 1, MS4A2, CPA3, IL4, IL5, 1L13, SIGLEC8, MPO, ELANE, PRTN3, CTSG, I1-10, VEGFA, TGFB 1, ID0l, PTGES, MRC 1, CSF1, LRP1, ARGi, PTGS1, MSR1, CD163, CSF1R, IL4, IL5, 1L13, I1-10, IL25, GATA3, I1-10, TGFB 1, TGFB2, TGFB3, IL22, MIF, CFD, CFI, CD55, CD46, and CR1, an anti-tumor immune microenvironment group comprising at least ten fivel> genes selected fDMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD8O, CD86, CD4O, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP7O, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD16O, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KTR2DL4, KTR2DS1, KTR2DS2, KTR2DS3, KTR2DS4, KIR2DS5, CXCL9, CXCL1O, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, CCL5, EOMES, TBX21, ITK, CD3D), CD3E, CD3G, TRAC, TRBC1, TRBC2, LCK, UBASH3A, TRATi, CD19, MS4A1, TNFRSF13C, CD27, CD24, CR2, TNFRSF17, TNFRSF13B, CD22, CD79A, CD79B, BLK, NOS2, JL12A, JL12B, IL23A, TNF, IUiB, SOCS3, IFNG, IL2, CD4OLG, I1L15, CD27, TBX21, LTA, I1L21, HMGB 1, TNF, IFNB 1, IFNA2, CCL3, TNFSF1O, and FASLG, an angiogenesis group comprising at lefor a second or more gene expression levels second color; generating the third GUI element in the second GUI portion 

2. The system of claim 1, wherein the gene groups associated with cancer malignancy is the tumor properties group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; and/or wherein the gene groups associated with cancer microenvironment are the tumor- promoting immune microenvironment 

See claim 1 above.
Claim 3 (genus)
3. The system of claim 2, wherein the gene groups associated with cancer malignancy comprise at least three genes from the following group:AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, MKNK2, ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, 

See claim 1 above.
Claim 4 (genus)




5. The system of claim 1, wherein the gene groups associated with cancer malignancy are: the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling 

See claim 1 above.

6. The system of claim 5, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, AIM2, and RB1; the metastasis signature group: ESRP1, CTSL, HOXA1, SMARCA4, SNAI2, TWISTI, NEDD9, PAPPA, and HPSE; the anti-metastatic factors group: KISS1, ADGRG1, BRMS1, TCF21, CDH1, PCDH10, NCAM1, and MITF; and the mutation status group: APC, ARID1A, ATM, ATRX, BAP1, BRAF, BRCA2, CDH1, 

See claim 1 above.

7. The system of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPTI, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAMI, MMRNI, LDHA, HIFlA, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3; the antigen 

See claim 1 above.

8. The system of claim 1, wherein the gene groups associated with cancer malignancy are: the proliferation rate 


9. The system of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3; the RAS/RAF/MEK signaling group: BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, and MKNK2; the receptor tyrosine kinases expression 


10. The system of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3; the MHCI group: HLA-A, HLA-B, HLA-C, B2M, TAP1, and TAP2; the MHCII group: HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-


11. The system of claim 1, wherein the system further comprises identifying at least one first therapy for the subject based on the identified MF profile cluster.
Claim 1 (species)
Claim 12 (genus)
12. The system of claim 11, wherein identifying at least one first therapy consists of identifying a single therapy.
Claim 7 (at once envisaged, see MPEP 2131.02(III))
Claim 13 (genus)
13. The system of claim 11, wherein identifying at least one first therapy consists of identifying two or more therapies.
Claim 7 (at once envisaged, see MPEP 2131.02(III))
Claim 14 (genus)
14. The system of claim 11, wherein identifying the at least one therapy comprises identifying at least one therapy selected from the group consisting of: chemotherapy, antibody drug conjugates, hormonal therapy, 


15. The system of claim 1, wherein (a) obtaining the RNA expression data is performed using whole transcriptome sequencing or mRNA sequencing; and/or (b) each of the biological samples is from a tumor or tissue known or suspected of having cancerous cells. 
Claim 8 (species)
Claim 17 (genus)
17. The system of claim 1, wherein the system further comprises: determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group associated with cancer 



19. The system of claim 1, wherein determining the MF profile for the subject comprises: determining a first gene group expression level for a first gene group of the gene groups associated with cancer malignancy using a gene set enrichment analysis (GSEA) technique; and determining a second gene group expression level for a second gene group of the gene groups associated with cancer microenvironment using the gene set 


Claim 20 (genus)
20. The system of claim 1, wherein the WES data is used to quantify tumor burden (purity), identify specific mutations, and/or to calculate the number of neoantigens. 
Claim 10 (species)


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 11, 12, 15, 18, and 25 of U.S. Patent No.  10,311,967 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant Application .

Application 16/006,462
US 10,311,967 B2
Claim 1 (genus)
1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data and/or whole exome sequencing (WES) data for a biological sample from a subject; determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and 

1. (Currently amended) A system method, comprising: at least one computer hardware processor; and at least one non transitory computer readable storage medium storing processor first RNA expression data and/or first whole exome sequencing (WES) data from for biological samples from a plurality of subjects; determining a respective plurality of molecular-functional (MF) profiles for the plurality of subjects at least in part by, for each of the plurality of subjects, determining, using the first respective gene group expression level for each clustering the py of MF profiles to obtain MF profile clusters including: a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and ; obtaining second RNA expression data for a biological sample from a subject, where determining a molecular-functional (MF) profile the subject at least in part by determining, using the second RNA expression data, a gene group expression level for each group in the set of gene groups to obtain gene group expression levels for the subjects>; [[and]] identifying, 

2. The system of claim 1, wherein the gene groups associated with cancer malignancy is the tumor properties group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; and/or wherein the gene groups associated with cancer microenvironment are the tumor- 

2. The method of claim 1, (a) wherein the gene group associated with cancer malignancy is a tumor properties group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; and/or (b) wherein the gene groups associated with cancer microenvironment are a tumor-

3. The system of claim 2, wherein the gene groups associated with cancer malignancy comprise at least three genes from the following group: the tumor properties group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, 


3. The method of claim 2, wherein the gene groups associated with cancer malignancy comprise at least three genes from: the tumor properties group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, MAP2K2, 

4. The system of claim 2, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, 


 4. The method of claim 2, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, 











7. The system of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and 


7. The method of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and 

8. The system of claim 1, wherein the gene groups associated with cancer malignancy are: the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the 


8. The method of claim 1, wherein the gene groups associated with cancer malignancy are: a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a growth factors group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, 

9. The system of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, 


9. The method of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, 

10. The system of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and 


10. The method of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and 

11. The system of claim 1, wherein the system further comprises identifying at least one first therapy for the subject based on the identified MF profile cluster. 
Claim 1 (Species)
See claim 1.
Claim 12 (Genus)
12. The system of claim 11, wherein identifying at least one first therapy consists of identifying a single therapy. 

Claim 1 (Species)
See claim 1 (at once envisaged, see MPEP 2131.02(III)).

13. The system of claim 11, wherein identifying at least one first therapy consists of identifying two or more therapies. 

Claim 1 (Species)
See claim 1 (at once envisaged, see MPEP 2131.02(III)).
Claim 14 (Genus)
14. The system of claim 11, wherein identifying the at least one therapy comprises identifying at least one therapy selected from the group consisting of: chemotherapy, antibody drug conjugates, hormonal therapy, viral therapy, genetic therapy, non-immune protein therapy, antiangiogenic agents, anti-cancer vaccines, radiotherapy, soluble receptor therapy, cell based therapies, immunotherapy, targeted therapy, HGFR inhibitors, EGFR inhibitors, VEGF inhibitors, PDGF inhibitors, CXR2 inhibitors, CXCR4 inhibitors, DPP-4 inhibitors, galectin inhibitors, antifibrotic agents, LPR1 inhibitors, TGF-beta inhibitors, IL5 


25. The method of claim 1, wherein identifying the first anti-cancer therapy comprises identifying a therapy selected from: the group consisting of: HGFR inhibitors, EGFR inhibitors, VEGF inhibitors, PDGF inhibitors, CXR2 inhibitors, CXCR4 inhibitors, DPP-4 inhibitors, galectin inhibitors, antifibrotic agents, LPR1 inhibitors, TGF-beta inhibitors, IL5 inhibitors, IL4 inhibitors, IL13 inhibitors, IL22 inhibitors, CSF1R inhibitors, IDO inhibitors, LPR1 inhibitors, CD25 inhibitors, GITR inhibitors, PD1 inhibitors, CTLA1 inhibitors, PDL1 inhibitors, LAG3 inhibitors, TIM3 inhibitors, vaccines, PRIMA-1 

15. The system of claim 1, wherein (a) obtaining the RNA expression data is performed using whole transcriptome sequencing or mRNA sequencing; and/or (b) each of the biological samples is from a tumor or tissue known or suspected of having cancerous cells.
Claim 11 (Species)
11. The method of claim 1, wherein: (a) obtaining the RNA expression data comprises performing whole transcriptome sequencing or mRNA sequencing; and/or wherein (b) each of the biological samples is from a tumor or tissue known or suspected of having cancerous cells. 
Claim 16 (Genus, by broadest reasonable interpretation of alternative and/or optional elements)
16. The system of claim 1, further comprising generating the MF profile clusters, the generating comprising: obtaining RNA expression data from biological samples obtained from a plurality of subjects; determining a respective plurality of MF profiles for the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each 


15. The method of claim 1, wherein the method further comprises: obtaining RNA expression data for at least one additional biological sample obtained from the subject subsequent to administration of at least one first anti-cancer therapy; determining, using the RNA expression data for at least one additional biological sample obtained from the subject subsequent to administration of the first anti-cancer therapy, a second MF profile for the 

17. The system of claim 1, wherein the system further comprises: determining at least one visual characteristic of a first graphical user interface (GUI) 

12. The method of claim 1, wherein the method further comprises: determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene 

18. The system of claim 1, wherein the system further comprises: obtaining RNA expression data for at least one additional biological sample obtained from the subject subsequent to administration of at least one first therapy; determining, using the RNA expression data for at least one 


15. The method of claim 1, wherein the method further comprises: obtaining RNA expression data for at least one additional biological sample obtained from the subject subsequent to administration of at least one first anti-cancer therapy; determining, using the RNA expression data for at least one 

19. The system of claim 1, wherein determining the MF profile for the subject comprises: determining a first gene group expression level for a first gene group of the gene groups associated with cancer malignancy using a gene set enrichment analysis (GSEA) technique; and determining a second gene group expression level for a second gene group of the gene groups associated with cancer microenvironment using the gene set enrichment analysis (GSEA) technique; and/or determining a first gene group expression level for a first gene group 

Claim 20 (Genus)
20. The system of claim 1, wherein the WES data is used to quantify tumor burden (purity), identify specific mutations, and/or to calculate the number of neoantigens. 
Claim 18 (Species)
18. The method of claim 1, further comprising: obtaining whole exome sequencing (WES) data, and based on the WES data, quantifying tumor burden (purity), identifying specific mutations, and/or calculating the number of neoantigens, or any combination thereof. 


Claims 1-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 20 of U.S. Patent No.  10,395,761 B12. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16, and 19 of the instant Application are genera of the claimed species in claims 1-10 and 20 of the reference patent, with the difference in statutory class being an obvious variant.  Both claims .

Application 16/006,462
US 10,395,761 B1
Claim 1 (genus)
1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:
obtaining RNA expression data and/or whole exome sequencing (WES) data for a biological sample from a subject;
determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups 

identifying, from among multiple MF profile clusters, an MF profile cluster with which to associate the MF profile for the subject, the MF profile clusters comprising:
a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non- vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and a fourth MF profile cluster associated with non-inflamed and non- vascularized 


determining a plurality of MF profiles for a respective plurality of subjects using RNA expression data obtained from biological samples from the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each gene group in the set of gene groups; and clustering the plurality of MF profiles to obtain the MF profile clusters.

1. A method comprising: administering a first anti-cancer therapy to a subject, wherein the first anti-cancer therapy was identified by identifying a molecular-functional (MF) profile cluster with which to associate an MF profile for the subject, the identifying comprising:
obtaining first RNA expression data for biological samples from a plurality of subjects;

determining a respective plurality of molecular-functional (MF) profiles for the plurality of subjects at least in part by, for each of the plurality of subjects, determining, using the first RNA expression data, a respective gene group expression level for each group 
clustering the plurality of MF profiles to obtain MF profile clusters including



 a first MF profile cluster associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples, a second MF profile cluster associated with inflamed and non-vascularized biological samples and/or inflamed and non-fibroblast-enriched biological samples, a third MF profile cluster associated with non-inflamed and vascularized biological samples and/or non-inflamed and fibroblast-enriched biological samples, and a fourth MF profile cluster associated with non-
determining a molecular-functional (MF) profile for the subject at least in part by determining, using the second RNA expression data, a gene group expression level for each group in the set of gene groups to obtain gene group expression levels for the subject; and comparing the gene group expression levels for the subject to gene group expression levels associated with the MF profile clusters; wherein the first anti-cancer therapy comprises a therapy selected from the group consisting of: chemotherapy, radiotherapy, immunotherapy, and targeted therapy.










4. The system of claim 2, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, 


4. The method of claim 2, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, 

5. The system of claim 1, wherein the gene groups associated with cancer malignancy are: the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression 


5. The method of claim 1, wherein the gene groups associated with cancer malignancy are: a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the 

6. The system of claim 5, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3; the RAS/RAF/MEK signaling 

6. The method of claim 5, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3; the RAS/RAF/MEK signaling 

7. The system of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3; the antigen presentation group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, 


7. The method of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMPS; the antigen presentation group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, 

8. The system of claim 1, wherein the gene groups associated with cancer malignancy are: the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, the metastasis signature group, the 

 8. The method of claim 1, wherein the gene groups associated with cancer malignancy are: a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a growth factors group, a tumor suppressors group, a metastasis signature group, an anti-metastatic 

9. The system of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3; the RAS/RAF/MEK signaling group: BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, and MKNK2; the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, and PDGFRB; the growth factors group: NGF, CSF3, CSF2, FGF7, 


9. The method of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3; the RAS/RAF/MEK signaling group: BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, and MKNK2; the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, and PDGFRB; the growth factors group: NGF, CSF3, CSF2, FGF7, 

10. The system of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3; the MHCI group: HLA-A, HLA-B, HLA-C, B2M, TAP1, and TAP2; the MHCII group: HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, and HLA-DRB6; the coactivation molecules 


10. The method of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMPS; the MHCI group: HLA-A, HLA-B, HLA-C, B2M, TAP1, and TAP2; the MHCII group: HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, and HLA-DRB6; the coactivation molecules 

11. The system of claim 1, wherein the system further comprises identifying at least one first therapy for the subject based on the identified MF profile cluster. 
Claim 1 (species at once envisaged, see MPEP 2131.02(III))
Claim 12 (Genus)
12. The system of claim 11, wherein identifying at least one first therapy consists of identifying a single therapy. 

Claim 1 (species at once envisaged, see MPEP 2131.02(III))
Claim 13 (Genus)
13. The system of claim 11, wherein identifying at least one first therapy consists of identifying two or more therapies. 
Claim 1 (species at once envisaged, see MPEP 2131.02(III))
Claim 14 (Genus)
14. The system of claim 11, wherein identifying the at least one therapy comprises identifying at least one therapy selected from the group consisting of: chemotherapy, antibody drug conjugates, hormonal therapy, viral therapy, genetic therapy, non-


20. The method of claim 1, wherein identifying the first anti-cancer therapy comprises identifying a therapy selected from: the group consisting of: HGFR inhibitors, EGFR inhibitors, VEGF inhibitors, PDGF inhibitors, CXR2 inhibitors, CXCR4 inhibitors, DPP-4 

15. The system of claim 1, wherein (a) obtaining the RNA expression data is performed using whole transcriptome sequencing or mRNA sequencing; and/or (b) each of the biological samples is from a tumor or tissue known or suspected of having cancerous cells.
Claim 1 (species at once envisaged, see MPEP 2131.02(III))

16. The system of claim 1, further comprising generating the MF profile clusters, the generating comprising: obtaining RNA expression data from biological samples obtained from a plurality of subjects; determining a respective plurality of MF profiles for the plurality of subjects, each of the plurality of MF profiles containing a gene group expression level for each gene group in the set of gene groups; and clustering the plurality of MF profiles to obtain the MF profile clusters; optionally wherein clustering the plurality of MF profiles is performed by using a k-means clustering technique. 

Claim 1 (species by broadest reasonable interpretation of alternative and/or optional elements)
Claim 19 (Genus, by broadest reasonable interpretation of alternative and/or optional elements)




s 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-10 of U.S. Patent No. 10,580,517. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 are genera of the species of claims 1-6 and 8-10, with the difference in statutory class being an obvious variant.

Instant Application 16/006,462
Reference Patent US 10,580,517 B2
Claim 1 (Genus)
1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data and/or whole exome sequencing (WES) data for a biological sample from a subject; determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene 

1. A method comprising: administering a first anti-cancer therapy to a subject, the first anti-cancer therapy comprising a therapy selected from the group consisting of: chemotherapy, radiotherapy, immunotherapy, and targeted therapy, wherein the first anti-cancer therapy was identified by identifying, from multiple molecular-functional (MF) profile clusters, an MF profile cluster with which to associate an MF profile for the subject, the identifying comprising: obtaining first RNA expression data for a biological sample from the subject; determining an MF profile for the subject at least in 

2. The system of claim 1, wherein the gene groups associated with cancer malignancy is the tumor properties group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; and/or wherein the gene groups 

2. The method of claim 1, (a) wherein the gene groups associated with cancer malignancy comprise a tumor properties group, and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; and/or (b) wherein 

3. The system of claim 2, wherein the gene groups associated with cancer malignancy comprise at least three genes from the following group: AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, 

3. The method of claim 2, wherein the gene groups associated with cancer malignancy comprise at least three genes from: the tumor properties group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, 

4. The system of claim 2, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA- DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, 

4. The method of claim 2, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, 

5. The system of claim 1, wherein the gene groups associated with cancer 

5. The method of claim 1, wherein the gene groups associated with cancer 

6. The system of claim 5, wherein the gene groups associated with cancer malignancy comprise at least three 


6. The method of claim 5, wherein the gene groups associated with cancer malignancy comprise at least three 

7. The system of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, 

7. The method of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, 

8. The system of claim 1, wherein the gene groups associated with cancer malignancy are: the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and/or wherein 

8. The method of claim 1, wherein the gene groups associated with cancer malignancy are: a proliferation rate group, a PI3K/AKT/mTOR signaling group, a RAS/RAF/MEK signaling group, a receptor tyrosine kinases expression group, a growth factors group, a tumor suppressors group, a metastasis signature group, an anti-metastatic factors group, and a mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and/or wherein the gene groups associated with cancer 

9. The system of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and 

9. The method of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and 

10. The system of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, 

10. The method of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, 

11. The system of claim 1, wherein the system further comprises identifying at least one first therapy for the subject based on the identified MF profile cluster.

Claim 1 (Species)
Claim 12 (Genus)
12. The system of claim 11, wherein identifying at least one first therapy consists of identifying a single therapy.
Claim 1 (at once envisaged, see MPEP 2131.02(III))
Claim 13 (Genus)
13. The system of claim 11, wherein identifying at least one first therapy consists of identifying two or more therapies.
Claim 1 (at once envisaged, see MPEP 2131.02(III))
Claim 14 (Genus)



15. The system of claim 1, wherein (a) obtaining the RNA expression data is performed using whole transcriptome sequencing or mRNA sequencing; and/or (b) each of the biological samples is from a tumor or tissue known or suspected of having cancerous cells.
Claim 1 (species at once envisaged, see MPEP 2131.02(III))


Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/006,518 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the instant is a genus of the species of claim 1 of the reference application.

Instant Application 16/006,462
Reference Application 16/006,518
Claim 17 (Genus)
17. The system of claim 1, wherein the system further comprises: determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group associated with cancer malignancy and at least one visual characteristic of a second GUI element using a second gene group expression level for at least one gene group associated with cancer microenvironment; generating a personalized GUI personalized to the subject, the GUI comprising: a first portion associated with cancer malignancy and containing the first GUI element; and a second portion associated with cancer microenvironment and containing the 

1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data and/or whole exome sequencing (WES) data for a biological sample from a subject; determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising a first gene group associated with cancer malignancy and a second gene group 


Claims 1-10, 15, 17, and 19  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 11, 13, and 16 of copending Application No. 16/006,593 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-10, 15, 17, and 19 of the instant is a genus of the species of claims 1, 3, 4, 8, 11, 13, and 16 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 16/006,462
Reference Application 16/006,593
Claim 1 (Genus)
1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data and/or whole exome 

1. (Currently amended) A method system for evaluating patients having, suspected of having, or at risk of having cancer, the system method comprising: using at least one computer hardware processor executing; and at least one non transitory computer readable storage medium storing a software program that, when executed by the at least one 

2. The system of claim 1, wherein the gene groups associated with cancer malignancy is the tumor properties group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; and/or wherein the gene groups associated with cancer microenvironment are the tumor- promoting immune microenvironment group, the anti-tumor immune microenvironment group, the angiogenesis group, and the fibroblasts group; and wherein determining the MF 

Claim 3 (Genus)
3. The system of claim 2, wherein the gene groups associated with cancer malignancy comprise at least three genes from the following group: AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, MCM6, PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, AKT3, BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, MKNK2, ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR- ABL, PDGFRA, PDGFRB, NGF, CSF3, CSF2, FGF7, IGF1, IGF2, IL7, FGF2, TP53, SIK1, PTEN, DCN, MTAP, AIM2, RB1, 

4. (Currently amended) The method system of claim 1, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3; the RAS/RAF/MEK signaling group: BRAF, FNTA, FN'B, MAP2K1, MAP2K2, MKNK1, and MKNK2; the 

4. The system of claim 2, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, KIR2DS3, KIR2DS4, KIR2DS5, CXCL9, CXCL10, CXCR3, CX3CL1, CCR7, CXCL11, CCL21, CCL2, CCL3, CCL4, 




6. The system of claim 5, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3; the RAS/RAF/MEK signaling group: BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, and MKNK2; the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, and PDGFRB; the tumor suppressors group: TP53, SIK1, PTEN, 


4. (Currently amended) The method system of claim 1, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3; the RAS/RAF/MEK signaling group: BRAF, FNTA, FN'B, MAP2K1, MAP2K2, MKNK1, and MKNK2; the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, and PDGFRB; the tumor suppressors group: TP53, SIK1, PTEN, DCN, MTAP, AIM2, and RB1; the 

6. The system of claim 5, wherein the gene groups associated with cancer 


4. (Currently amended) The method system of claim 1, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: 

7. The system of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and 

13. (Currently amended) The system method of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: 

8. The system of claim 1, wherein the gene groups associated with cancer malignancy are: the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, the 

8. (Currently amended) A system method for evaluating patients having, suspected of having, or at risk of having cancer, the method comprising: using at least one computer hardware processor executing software; and at least one non transitory computer readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data for a biological sample from a patient having, suspected of having, or at risk of having cancer; determining a molecular-functional (MF) profile for the patient at least in part by determining, using the RNA expression data, a gene group 

9. The system of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3; the RAS/RAF/MEK signaling group: BRAF, FNTA, FNTB, MAP2K1, MAP2K2, MKNK1, and MKNK2; the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, PDGFRA, and PDGFRB; the growth 


11. (Currently amended) The system method of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: PIK3CA, PIK3CB, PIK3CG, PIK3CD, AKT1, MTOR, PTEN, PRKCA, AKT2, and AKT3; the RAS/RAF/MEK signaling group: BRAF, FNTA, FN'B, MAP2K1, MAP2K2, MKNK1, and MKNK2; the receptor tyrosine kinases expression group: ALK, AXL, KIT, EGFR, ERBB2, FLT3, MET, NTRK1, FGFR1, FGFR2, FGFR3, ERBB4, ERBB3, BCR-ABL, 

10. The system of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIF1A, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3; the MHCI group: HLA-A, HLA-B, HLA-C, B2M, TAP1, and TAP2; the MHCII group: HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, 


13. (Currently amended) The system method of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, NOS3, KDR, VCAM1, MMRN1, LDHA, HIFA, EPAS1, CA9, SPP1, LOX, SLC2A1, and LAMP3; the MHCI group: HLA-A, HLA-B, HLA-C, B2M, TAP1, and TAP2; the MHCII group: HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA- DOA, HLA-DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, 

15. The system of claim 1, wherein (a) obtaining the RNA expression data is performed using whole transcriptome sequencing or mRNA sequencing; and/or (b) each of the biological samples is from a tumor or tissue known or suspected of having cancerous cells. 

Claim 16 (Species)
16. (Currently amended) The system method of claim 1, wherein each of the biological samples is from a tumor or tissue known or suspected of having cancerous cells.
Claim 17 (Genus, by broadest reasonable interpretation of alternative and/or optional elements)
17. The system of claim 1, wherein the system further comprises: determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene group associated with cancer malignancy and at least one visual 


19. The system of claim 1, wherein determining the MF profile for the subject comprises: determining a first gene group expression level for a first gene group of the gene groups associated with cancer malignancy using a gene set enrichment analysis (GSEA) technique; and determining a 


3. (Currently amended) The method system of claim 2, wherein determining the MF profile for the patient comprises determining the gene expression levels for each of the first gene groups using a gene set enrichment analysis (GSEA) technique; and wherein determining the MF profile for the patient comprises determining the gene expression levels for each of the second gene groups using the gene set enrichment analysis (GSEA) technique.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/871,755 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant Application is a genus of the claimed species in claim 12 of the reference application, with the difference in statutory class being an obvious variant.

Instant Application 16/006,462
Reference Application 16/871,755
Claim 1 (Genus, by broadest reasonable interpretation of alternative and/or optional elements)
1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data and/or whole exome sequencing (WES) data for a biological sample from a subject; determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups 

1. (Currently amended) A method, comprising: obtaining first RNA expression data for a first biological sample from a subject having, suspected of having, or at risk of having cancer; determining, using the first RNA expression data, first gene group expression levels for the subject corresponding to respective gene groups in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment; identifying, using the first gene group expression levels for the subject, at least one anti- cancer therapy from among a plurality of potential anti-cancer therapies to administer to the subject; and 
11. (Original) The method of claim 1, wherein the identifying comprises: determining, from among a plurality of molecular-functional (MF) profile types, an MF profile type with which to associate the subject based on the first gene group expression levels; and identifying the at least one anti-cancer therapy using the determined MF profile type.
12. (Original) The method of claim 11, wherein the plurality of MF profile types include a first MF profile type associated with inflamed and vascularized biological samples and/or inflamed and fibroblast-enriched biological samples; a second MF profile type associated with inflamed and non-vascularized biological samples and/or inflamed and non-fibroblast-enriched biological 


Claims 1-10, 15, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 15, and 18 of copending Application No. 16/006,481 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10, 15, 17, 19, and 20 of the instant Application are genera of the claimed species in claim 1-3, 5-12, 15, and 18 of the reference application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Reference Application 16/006,481
Claim 1 (genus)
1. A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: obtaining RNA expression data and/or whole exome sequencing (WES) data for a biological sample from a subject; determining a molecular-functional (MF) profile for the subject at least in part by determining, using the RNA expression data, a gene group expression level for each gene group in a set of gene groups, the set of gene groups comprising gene groups associated with cancer malignancy and different gene groups associated with cancer microenvironment; and identifying, from among multiple MF 

1. A system, comprising:rom biological samples from a plurality of subjects, at least some of the subjects having a cancer of a particular type; determining a respective plurality of molecular-functional (MF) profiles for the plurality of subjects at least in part by, for each of the plurality of subjects, determining, using the RNA expression data, a respective gene group expression level for eaching the plurality of MF profiles to obtain MF profile clusters comprising:; and storing the plurality of MF profiles in association with inion identifying the particular can

2. The system of claim 1, wherein the gene groups associated with cancer malignancy is the tumor properties group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; 

2. The system of claim 1, wherein the gene groups associated with cancer malignancy is the tumor properties group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for the tumor properties group; 

3. The system of claim 2, wherein the gene groups associated with cancer malignancy comprise at least three genes from the following group: the tumor properties group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, 

3. The system of claim 2, wherein the gene groups associated with cancer malignancy comprise at least three genes from the following group:the tumor properties group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, 


4. The system of claim 2, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA- DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, 

5. The system of claim 2, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups:the anti-tumor immune microenvironment group: HLA-A, HLA-B, HLA-C, B2M, TAP1, TAP2, HLA-DRA, HLA-DRB1, HLA-DOB, HLA-DPB2, HLA-DMA, HLA-DOA, HLA- DPA1, HLA-DPB1, HLA-DMB, HLA-DQB1, HLA-DQA1, HLA-DRB5, HLA-DQA2, HLA-DQB2, HLA-DRB6, CD80, CD86, CD40, CD83, TNFRSF4, ICOSLG, CD28, IFNG, GZMA, GZMB, PRF1, LCK, GZMK, ZAP70, GNLY, FASLG, TBX21, EOMES, CD8A, CD8B, NKG7, CD160, CD244, NCR1, KLRC2, KLRK1, CD226, GZMH, GNLY, IFNG, KIR2DL4, KIR2DS1, KIR2DS2, 

5. The system of claim 1, wherein the gene groups associated with cancer malignancy are: the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and/or wherein the gene groups associated with cancer 

6. The system of claim 1,wherein the gene groups associated with cancer malignancy are: the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and/or wherein the gene groups associated with cancer 

AIM2, and RB1; the metastasis signature group: ESRP1, CTSL, HOXA1, SMARCA4, SNAI2, 



7. The system of claim 5, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: 

8. The system of claim 6, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups:the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3;the angiogenesis group: 

8. The system of claim 1, wherein the gene groups associated with cancer malignancy are: the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, the metastasis signature group, the anti-

The system of claim 1,wherein the gene groups associated with cancer malignancy are: the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, the metastasis signature group, the anti-metastatic factors group, and the mutation status group; and wherein determining the MF profile for the subject comprises determining a gene group expression level for each of the proliferation rate group, the PI3K/AKT/mTOR signaling group, the RAS/RAF/MEK signaling group, the receptor tyrosine kinases expression group, the growth factors group, the tumor suppressors group, the metastasis signature group, the anti-

9. The system of claim 8, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6; the PI3K/AKT/mTOR signaling group: 

10. The system of claim 9, wherein the gene groups associated with cancer malignancy comprise at least three genes from each of the following groups: the proliferation rate group: MKI67, ESCO2, CETN3, CDK2, CCND1, CCNE1, AURKA, AURKB, CDK4, CDK6, PRC1, E2F1, MYBL2, BUB1, PLK1, CCNB1, MCM2, and MCM6;the PI3K/AKT/mTOR signaling group: 

10. The system of claim 8, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups: the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3; the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, 

11. The system of claim 9, wherein the gene groups associated with cancer microenvironment comprise at least three genes from each of the following groups:the cancer associated fibroblasts group: LGALS1, COL1A1, COL1A2, COL4A1, COL5A1, TGFB1, TGFB2, TGFB3, ACTA2, FGF2, FAP, LRP1, CD248, COL6A1, COL6A2, and COL6A3;the angiogenesis group: VEGFA, VEGFB, VEGFC, PDGFC, CXCL8, CXCR2, FLT1, PIGF, CXCL5, KDR, ANGPT1, ANGPT2, TEK, VWF, CDH5, 

15. The system of claim 1, wherein (a) obtaining the RNA expression data is performed using whole transcriptome sequencing or mRNA sequencing; and/or (b) each of the biological samples is from a tumor or tissue known or suspected of having cancerous cells. 
Claim 12 (species)
12. The system of claim 1, wherein (a) obtaining the RNA expression data is performed using whole transcriptome sequencing or mRNA sequencing; and/or (b) each of the biological samples is from a tumor or tissue known or suspected of having cancerous cells.
Claim 17 (genus)
17. The system of claim 1, wherein the system further comprises: determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least one gene 


15. The system of claim 14, wherein the system further comprises: determining at least one visual characteristic of a first graphical user interface (GUI) element using a first gene group expression level for at least 

19. The system of claim 1, wherein determining the MF profile for the subject comprises: determining a first gene group expression level for a first gene group of the gene groups associated with cancer malignancy 


18. The system of claim 1, wherein determining the respective gene group expression level for each group in the set of gene groups is performed using a gene set enrichment analysis (GSEA) technique and/or a mutation count technique.
Claim 20 (genus)
20. The system of claim 1, wherein the WES data is used to quantify tumor burden (purity), identify specific mutations, and/or to calculate the number of neoantigens. 
Claim 10 (species)
19. The system of claim 1, wherein the clustering is performed using a community detection clustering technique and/or a k-means clustering technique. 20. The system of claim 1, 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0165337 A1:  multigene biomarkers for anticancer drugs.
US 2020/0347456 A1:  pertinent based on provisional patent application filing date
US 2020/0335180 A1:  Pertinent to potential provisional double-patenting rejections if the scope of the claims in either Application changes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        May 30, 2021